                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               WAYCROSS DIVISION


 ROW EQUIPMENT, INC.,

                Plaintiff,                                 CIVIL ACTION NO.: 5:16-cv-60

        v.

 TEREX USA, LLC d/b/a TEREX
 ENVIRONMENTAL EQUIPMENT,

                Defendants.


                                           ORDER

       Plaintiff ROW Equipment, Inc. and Defendant Terex USA, LLC filed nine Joint Deposition

Designations on October 11, 2019. (Docs. 109–117.) Each filing contains the parties’ respective

designations as well as any objections by the opposing party. (See Docs. 111, 112, 115.)

Additionally, Defendant submitted a brief further detailing the bases for each of their objections.

(Doc. 118.) Upon consideration and as set forth below, the Court OVERRULES IN PART and

SUSTAINS IN PART the objections raised in the Joint Deposition Designations for witnesses

Barry De Lau, (doc. 111), Thomas Feichtinger, (doc. 112), and Matthew Sanders, (doc. 115).

I.     Deposition of Barry De Lau (Doc. 111)

       A)      Plaintiff’s Objection to Page 21, lines 16 through 24

       This objection is OVERRULED.

II.    Deposition of Thomas Feichtinger (Doc. 112)

       A)      Defendant’s Objection to Page 5, line 24 through Page 7, line 17

       This objection is SUSTAINED as to page 5, line 24 through page 7, line 11, for lack of

relevancy in addition to the reasons stated by Defendant. (See doc. 118, p. 5.) However,
Defendant’s objection is OVERRULED as to the remaining portion of the designated testimony,

page 7, lines 12 through 17.

       B)      Plaintiff’s Objection to Page 27, line 12 through Page 28, line 8

       This objection is OVERRULED.

III.   Deposition of Matthew Sanders (Doc. 115)

       A)      Defendant’s Objection to Page 9, line 24 through Page 10, line 6

       This objection is OVERRULED.

       B)      Plaintiff’s Objection to Page 11, lines 17 through 18

       This objection is OVERRULED.

       C)      Defendant’s Objection to Page 16, lines 8 through 15

       This objection is OVERRULED.

       D)      Plaintiff’s Objection to Page 17, lines 8 through 10

       This objection is OVERRULED.

       E)      Defendant’s Objection to Page 18, lines 4 through 9

       This objection is OVERRULED.

       F)      Defendant’s Objection to Page 22, lines 14 through 18

       This objection is OVERRULED.

       G)      Plaintiff’s Objection to Page 30, lines 20 through 23

       This objection is SUSTAINED.

       H)      Plaintiff’s objection to Page 32, lines 11 through 20

       This objection is SUSTAINED.




                                               2
                                        CONCLUSION

       For all the foregoing reasons, the Court SUSTAINS IN PART and OVERRULES IN

PART the objections raised in the Joint Deposition Designations for witnesses Barry De Lau, (doc.

111), Thomas Feichtinger, (doc. 112), and Matthew Sanders, (doc. 115).

       SO ORDERED, this 6th day of December, 2019.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA




                                               3
